DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 10/22/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2020 was considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 12 are rejected under 35 U.S.C. 102(1) as being anticipated by Koo et al (us 2009/0124096).
With respect to claim 1, Koo et al teach a  method of processing a substrate, comprising: exposing a structure formed on a substrate”10” to a process gas by flowing a hydrogen gas”, an oxygen gas, and a nitrous oxide gas into a processing volume of a chamber body, wherein a concentration of the hydrogen gas is between about 1%  by volume, a concentration of the oxygen gas is between 0% and 
With respect to claim 2, Koo et al teach the method, wherein the method results in an oxygen containing film being formed on the structure that has a thickness of between about 5 angstroms and about 30 angstroms. (see para 0011)
With respect to claim 3, Koo et al teach  the method, wherein the film is a silicon oxide film that is formed on a silicon nitride (SiN.sub.x) containing film that is formed over a surface of the structure. 
With respect to claim 6, Koo et al teach the method, wherein after exposing the structure formed on the substrate to the process gas, exposing the structure formed on the substrate to a plasma that comprises a plasma process gas mixture that comprises hydrogen and oxygen. 
With respect to claim 7,  Koo et al teach  a method of processing a substrate, comprising: exposing a structure formed on a substrate to a process gas by flowing a hydrogen gas, an oxygen gas, and a nitrous oxide gas into a processing volume of a chamber body, wherein a concentration of the hydrogen gas is between about 1% 1 by volume, a concentration of the oxygen gas is between about 5% and about 20% by volume, and a concentration of nitrous oxide gas is between about 70% and about 95% by volume within the processing volume, wherein none of the components of the process gas are exposed to a plasma during the process of exposing of the structure to the process gas; heating a substrate support, supporting the substrate within the processing volume, to a temperature between about 800.degree. C. and about 1100.degree. C (para 0015, 0016); and controlling a processing pressure within the processing volume to a pressure between about 9 Torre and about 20 Torre (para 0009). ( 

With respect to claim 8,  Koo et al teach the method, wherein the method results in an oxygen containing film being formed on the structure that has a thickness of between about 5 angstroms and about 30 angstroms.(see para 0011)
With respect to claim 9, Koo et al teach   the method, wherein the film is a silicon oxide film that is formed on a silicon nitride (SiN.sub.x) containing film that is formed over a surface of the structure. 
With respect to claim 12, Koo et al teach the method, wherein the substrate comprises silicon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al’96 in combination with Zheng et al (Us 6,881,682).
With respect to claim 4, 10  Koo et al do not  the method, wherein a flow rate of the hydrogen gas is between about 0.2 and about 2.0 SLM, a flow rate of the oxygen gas is between about 1.5 and about 8.0 . 
Claims 5, 11  are rejected under 35 U.S.C. 103 as being unpatentable over  Koo et al’96 in combination with Rogers et al (US 9,390,930)
With respect to claim 5, 11  Koo et al do not teach  the method, wherein the exposing the structure formed on the substrate to the process gas further comprises a soak time of between about 100 seconds and about 140 seconds. Rogers et al 930 teach the method, wherein the exposing the structure formed on the substrate to the process gas further comprises a soak time of between about 100 seconds and about 140 seconds.(see col.3, lines 22-33). It would have been obvious to one of ordinary skill in the art to modify the invention of Koo et al by processing the substrate with soak time during heat treatment disclosed in Rogers et al because such short time of soak time would not damage the processing layers.

Claims 13-18 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: teach a method of processing a substrate, comprising: initiating conformal oxidation of high aspect ratio structures of the substrate comprising: flowing a hydrogen gas, an oxygen gas, and a nitrous oxide gas into a processing wherein a volume concentration of the hydrogen gas is between about 5% , a volume concentration of the oxygen gas is between about 20% and about 35%, and a volume concentration of nitrous oxide gas is between about 55% and about 75% within the processing volume; heating a substrate support, supporting the substrate within the processing volume, to a temperature between about 800 degrees C. and about 1100 degrees C.; and controlling a processing pressure within the processing volume of the chamber body between about 9 Torr and about 18 Torr .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fr from 8am  to 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816